DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Response to Amendment
In response to the amendment received on April 6, 2022:
Claims 1-20 are pending;
The prior art rejections of record stand as modified in light of the amendment and updated search.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 12 and 14-17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino (U.S. Patent Application No. 2010/0330404).
Note: While Nishino may not explicitly teach that the underside region of the tray receives a battery, the structure of the tray of Nishino is such that the recessed second side of the tray is sufficiently designed to host at least one battery of substantially similar shape or smaller to fit in the recesses of the bottom walled array of the tray.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As to claim 1, Nishino teaches of a battery storage tray in Figs. 9A-12B having
a first side and a second side opposing the first side;
a first recessed region on the first side having a first shape; and
a second recessed region on the second side having a second shape different from the first shape.
Each side includes an array of recesses.  One side of the tray has recesses wherein batteries are effectively disposed and the opposing side has recesses formed by walls 1122, 1172, 1222, 1322 which have the same crossed walls on both sides.  However, in Figs. 12A and 12B, the upper recesses have a shape that is modified by extensions 1311 which render the shape of the upper recesses on the top side of the tray to have a different shape than the lower recesses which do not include extensions on the cross walls.  

    PNG
    media_image1.png
    957
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale

a second battery reception area at the second side, the second battery reception area having a second shape (square) different from the first shape (non-square); and 
a second battery boundary portion surrounding the second battery reception area and extending laterally outward from the second battery reception area (see marked up figures below).

    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    960
    615
    media_image4.png
    Greyscale

Figs. 12A and 12B define a tray where the upper side of the tray includes projections 1311 to define an upper profile of a first shape.  The lower side of the tray is void of projections 1311 and thus define a lower profile corresponding to a second shape which is different from the first shape.  The tray, having the same design as in claim 1, is sufficiently configured to be flipped to access either of the first (upper ) recessed region and second (lower) recessed region as desired.  The shapes of the openings are square/rectangular both of which are special types of parallelograms (as applied to claim 1).
As to claim 3, the first and second recessed regions are disposed in the same area and are therefore aligned (Figs. 9A-12B, applied to claim 3).
As to claim 4, a central opening 1340 extends through the center of each recess in the first and second regions and extends from one region to the opposite region (see Figs. 12A and 12B, applied to claim 4).


    PNG
    media_image1.png
    957
    615
    media_image1.png
    Greyscale

As to claim 5, the openings above in Figs. 12A and 12B extend through the first region to the second region (as applied to claim 5).
As to claim 6, a first boundary portion surrounds the first recessed region and a second boundary portion surrounds the second recessed region (see marked up Fig. 12B applied to claim 6).

    PNG
    media_image3.png
    497
    637
    media_image3.png
    Greyscale


As to claim 7, the first and second boundary portions extends laterally outward from each respective side surrounding a corresponding first and second region (see Fig. 12B above, applied to claim 7).
As to claim 8, the first side has an array of regions therein, as the claim does not differentiate how the first and third regions differ, any number of virtual combination of the array of upper regions of Nishino can be held to be a first and third region (such as left hand and right hand regions of the array).  Therefore, Nishino teaches that, on the first side, there are additional recessed regions (first and third region), the third recessed region having a third shape, the third recessed region adjacent to the first recessed region with both first and third regions overlapping with the lower second recessed region (see marked up Figs. 12A and 12B applied to claim 8).

    PNG
    media_image4.png
    960
    615
    media_image4.png
    Greyscale

As to claim 9, the first and third recessed regions having the indents 1311 throughout each region define a smaller surface areas relative to the lower second recessed region.  In particular, (Figs. 12A, applied to claim 9).
As to claim 12, Simpson discloses a battery tray comprising: 
first and second sides opposite one another (see Figs above, and Figs. 9A-12B); a plurality of upper first recessed regions having a first shape (shape modified by the indents 1311); and 
a plurality of lower second recessed regions and each lower recessed region aligns with a corresponding upper (first) recessed region (Figs. 9A-12B).  Notably in Figs. 12A-12B the upper recess, having indentations 1311 have a non-square shape compared to the lower recesses which are void of indentations and define a square shape (applied to claim 12).  

    PNG
    media_image1.png
    957
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale

a second battery reception area at the second side, the second battery reception area having a second shape (square) different from the first shape (non-square); and 
a second battery boundary portion surrounding the second battery reception area and extending laterally outward from the second battery reception area (see marked up figures below).

    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    960
    615
    media_image4.png
    Greyscale

Figs. 12A and 12B define a tray where the upper side of the tray includes projections 1311 to define an upper profile of a first shape.  The lower side of the tray is void of projections 1311 and thus define a lower profile corresponding to a second shape which is different from the first shape.  The tray, having the same design as in claim 1, is sufficiently configured to be flipped to access either of the first (upper ) recessed region and second (lower) recessed region as desired.  In addition, given the difference shape of the upper and lower regions, the upper region is designed to received cylindrical cells whereas the bottom region, void of the projections 1131 is designed such that it can receive a non-cylindrical shaped battery (square or prismatic design). The shapes of the openings are square/rectangular both of which are special types of parallelograms (as applied to claim 12).
	As to claim 14, each upper recessed region is aligned directly with a corresponding lower recessed region.  Thus the center of each pair of upper and lower recesses are aligned with one another (Figs. 9A-12B applied to claim 14).
As to claim 15, a central opening 1340 extends through the center of the first and second regions and extends from the first side to the second side and in the center of each of the first and second recessed regions (see Figs. 12A and 12B, applied to claim 15).


    PNG
    media_image1.png
    957
    615
    media_image1.png
    Greyscale

As to claims 16 and 17, the upper first recessed regions include more than 4 first recesses and the lower second recessed region also includes the same number of recesses, also being more than 4 (Fig. 12A, applied to claims 16-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (U.S. Patent Application No. 2010/0330404) as applied to claims 1 and 12, respectively, above, and further in view of Kosaka (JP 11-271409A).
Nishino does not teach of the shapes being rectangular or parallelograms.
Kosaka discloses a battery tray wherein the tray shapes can be square (Figs. 2-3) to accommodate for cylindrical cells or rectangular/parallelograms (Figs. 5-6) to accommodate for prismatic cells.
It would have been readily within the skill of the ordinary worker in the art to modify the shapes of the openings of battery trays to accommodate for cylindrical cells or prismatic cells as needed, alone or in combination.  Thus modifying Nishino to have rectangular shapes (which are a special type of parallelogram) would have provided a tray design to accommodate prismatic cells therein.   In modifying the shape of the openings of Nishino to rectangular as taught by Kosaka, the tray configuration would include rectangular shapes on both sides of adjacent trays stacked in Kosaka.  As a rectangular shape is understood to be a special parallelogram, the tray of modified Nishino would result in the formation of a tray having rectangular shapes on one side and rectangular shapes (a special type of parallelogram) on the opposite side.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the shapes of the openings of Nishino to be rectangular as taught by Kosaka since it would have provided for a shape configured to receive prismatic cells.  In addition, the concept of designing a tray to include both square and rectangular shapes on opposite sides of the stacked tray assembly of Nishino would have also been within the teachings of Kosaka in view of Nishino since it would have provided for a tray design configured to retain batteries of different shapes therein.  See MPEP § 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive.
Applicant argues that Nishino does not teach or suggest at least one of the first and second shapes being substantially shaped as a parallelogram or overlapping parallelogram (claims 1 and 12).  
This argument is not persuasive, for as discussed above, a square shape is held to be a special type of parallelogram (a parallelogram defined as a quadrilateral with opposite sides parallel and equal).  Squares, rectangles, rhombuses are all special types of parallelograms.  As Nishino teaches of generally square shape openings, these square shapes are held to fall under the broader scope of a parallelogram.  Thus Nishino still applies to the claims as set forth above.  Similarly, Kosaka teaches of square and rectangular shapes thus also teaching of different parallelogram shapes for receiving batteries which are of a specific shape (cylindrical/prismatic).
Note that the argument to the rhomboid shape is persuasive (claims 18-20) as the cited prior art does not teach of the rhomboid shape and there is no motivation to modify the shapes of the cited prior art of record to be rhomboid as claimed.
Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination, are held to teach, suggest or render obvious the battery tray of claim 18 having opposing first and second sides, first and second battery reception areas and first and second battery boundary portions on respective sides of the tray wherein the tray is configured to be flipped to alternately access the first and second battery reception areas and wherein at least one of the first shape of the first recessed region and the second shape of the second recessed region is substantially shaped as a rhomboid or overlapping rhomboids.
The shape of the recessed of the trays/holders of the cited prior art of record are square and/or rectangular.  Claim 18 recites rhomboid or overlapping rhomboid shapes which appears to define a novel shape over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
b.	As to claim 10, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery tray therein with respect to the first, second and third shapes, particularly the first and third shapes being substantially rectangular and the second shape is substantially two parallelograms overlapping each other;
c.	As to claim 11, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious battery tray therein, particularly the first surface area and second surface area greater than the first surface area with the first shape being substantially rectangular and the second shape is substantially two parallelograms overlapping each other;
While discrete square and rectangular shapes are conventional, the combination of a tray providing for both rectangular shapes and overlapping parallelogram shapes is not held to be taught by the cited prior art of record.  While the tray of Nishino is sufficiently designed where it can receive both cylindrical cells on one side of the tray and square or prismatic cells on the other side, there is no reasonably motivation for the second shape to be a combination of rectangular shape and overlapping parallelogram shapes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725